United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF THE NAVY,
CAMP SMEDLEY D. BUTLER,
Okinawa, Japan, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1718
Issued: August 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2016 appellant filed a timely appeal from a June 23, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,605.65 because he received compensation for the period August 9, 2007 through
May 9, 2009 at the same time he received earnings from other employment; and (2) whether he
was at fault in creating the overpayment, thereby precluding waiver of recovery of the
overpayment.
On appeal appellant contends that the amount deducted from his continuing
compensation was never readdressed or adjusted after the overpayment amount was reduced
1

5 U.S.C. § 8101 et seq.

from $12,074.98 to $3,605.65 and that OWCP continued to make deductions of $150.00 from
each of appellant’s compensation checks after the overpayment had been paid in full.
FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case as presented in the
prior decisions are incorporated herein by reference. The relevant facts are as follows.
On April 14, 2003 OWCP accepted that appellant, then a 46-year-old athletic director,
sustained hypertensive pneumonitis due to poor air circulation in his office. It paid wage-loss
compensation and medical benefits on the periodic rolls commencing May 20, 2003. Appellant
received his compensation benefits by check.
By letter dated June 26, 2003, OWCP explained how the compensation rate was
determined. It also informed appellant in this letter that in order to minimize the possibility of an
overpayment of compensation, he should notify OWCP immediately when he returned to work.
It noted that FECA provides that a partially disabled employee shall be paid compensation based
on the difference between the monthly pay and the employee’s wage-earning capacity, as
determined by the employee’s actual earnings or by OWCP.
While appellant was receiving full-time wage-loss compensation under FECA he was
also working part time at Ritz Camera beginning August 10, 2007 making $7.00 per hour and as
a part-time athletic assistant in the summer of 2017 earning $8.21 per hour, for the Maryland
National Park and Planning Commission. These jobs were noted by the vocational rehabilitation
counselor assigned to appellant’s case at that time.
On May 27, 2009 OWCP issued an informal loss of wage-earning capacity (LWEC)
determination. It found that as appellant had returned to work as an imaging specialist with
wages of $210.00 per week effective August 10, 2007, his monetary compensation would be
reduced based on his actual earnings. Effective June 7, 2009, OWCP reduced appellant’s
compensation payment every 28 days from $2,358.00 to $1,904.00.
On September 30, 2009 OWCP issued a preliminary determination of an overpayment of
compensation. It calculated that, for the period August 9, 2007 through May 29, 2009, appellant
had received a total of $55,008.08 in wage-loss compensation whereas he was only entitled to
$42,933.10. This resulted in an overpayment of compensation in the amount of $12,074.98.
OWCP also made a preliminary determination that appellant was with fault in the creation of the
overpayment as he accepted payments he knew or should have known were incorrect.
In a February 23, 2010 decision, OWCP finalized the preliminary overpayment
determination. It determined that appellant received an overpayment of compensation in the
amount of $12,074.98 because he received compensation for the period August 9, 2007 through
May 9, 2009 at the same time he received earnings from other employment. OWCP also found
that appellant was at fault in the creation of the overpayment as he accepted payments he knew

2

Docket No. 10-2163 (issued March 18, 2011); Docket No. 14-0165 (issued September 25, 2014).

2

or should have known were incorrect. It commenced deductions of $150.00 from each of
appellant’s continuing compensation payments.
On August 24, 2010 appellant filed an appeal with the Board. By decision dated
March 18, 2011, the Board found that OWCP had not followed proper procedures in that it had
not properly served appellant with the preliminary findings of overpayment at his correct
address. The Board noted that OWCP sent the preliminary notice of overpayment to appellant at
his old address, despite the fact that appellant had provided OWCP with proper notice of his new
address. The Board further found that OWCP had not adequately substantiated the amount of
overpayment, $12,074.08. Accordingly, the Board set aside OWCP’s overpayment decision and
remanded the case for further consideration consistent with the decision.3
In a revised preliminary notice of overpayment dated June 24, 2011, OWCP calculated
that appellant had received an overpayment of compensation only in the amount of $3,605.65. It
noted that at the time of its initial overpayment decision, appellant had not submitted evidence of
actual earnings. Accordingly, OWCP recalculated the amount of overpayment based on
appellant’s actual wage and earning statements pursuant to the LWEC decision issued on
May 27, 2009. It determined that for the period August 1, 2007 through January 1, 2009,
appellant received compensation in the amount of $43,587.65. During this period, appellant
actually earned $9,028.00. OWCP determined that averaging appellant’s actual earnings over 17
months resulted in a monthly income of $531.06 (weekly pay rate of $132.77). It determined
that appellant would have been entitled to $39,982.00 of FECA wage-loss benefits, based on his
actual earnings, and that therefore the overpayment was $3,605.65 ($43,587.65 minus
$39,982.00). OWCP noted that his seasonal summer earnings could not be considered. OWCP
also found that appellant was at fault in the creation of the overpayment as he received dual
payments. Appellant was provided appropriate options to dispute the overpayment. He did not
respond to the revised preliminary overpayment determination at that time, although the June 24,
2011 preliminary determination was mailed to his address of record.
By letter to OWCP dated May 3, 2013, appellant contended that the deductions from his
compensation had not stopped despite the Board’s March 18, 2011 decision. He also noted that
OWCP had not contacted him since the Board’s decision and that he had been unable to reach
the claims examiner. Appellant argued that there were still discrepancies in the amount of wageloss compensation he should have received following the appeal, the total amount of
overpayment, and the amount actually paid back to date.
In a decision dated July 19, 2013, OWCP finalized the overpayment of compensation in
the amount of $3,605.65 for the period August 1, 2007 through January 1, 2009 due to
appellant’s receipt of compensation payments concurrently with earnings from other
employment. It also found that he was at fault in the creation of the overpayment and, therefore,
not entitled to waiver of recovery.
By letter dated September 12, 2013, OWCP advised appellant that the entire overpayment
of compensation in the amount of $3,605.65 had been paid in full and that the overpayment
account had been closed.
3

Docket No. 10-2163 (issued March 18, 2011).

3

On October 30, 2013 appellant filed an appeal with the Board from the July 19, 2013
decision. On September 25, 2014 the Board issued an Order Remanding Case. The Board
determined that OWCP had never addressed the specific issue in appellant’s May 3, 2013 letter
wherein he contended, inter alia, that the deductions from his compensation were not proper,
that he had tried unsuccessfully to contact OWCP, and that there were still discrepancies in the
amount of the overpayment compared to what he had already paid.4
By decision dated June 23, 2016, OWCP finalized the overpayment of compensation in
the amount of $3,605.65. It also found appellant was at fault in the creation of the overpayment
because he accepted earnings while also receiving wage-loss compensation under FECA.
OWCP also noted that the overpayment had been paid in full. OWCP acknowledged appellant’s
May 3, 2013 letter and determined that appellant had been properly notified of the overpayment
and that no evidence had been received to dispute the overpayment amount. It also incorporated,
by reference, the June 24, 2011 preliminary decision, which provided an explanation as to how
the overpayment had been calculated.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA5 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.6 A claimant is not entitled to receive temporary total disability benefits and
actual earnings for the same time period.7
An overpayment of compensation occurs when a claimant returns to work and continues
to receive compensation.8 Section 8129(a) of FECA provides that when an overpayment has
been made to an individual because of an error of fact or law, adjustment, shall be made under
regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled.9
ANALYSIS -- ISSUE 1
The Board, having duly considered the matter, finds that OWCP properly determined that
appellant received an overpayment of compensation in the amount of $3,605.65 because
appellant received wages for the period August 9, 2007 through May 9, 2009 while also
receiving total disability compensation.
During the period August 1, 2007 through January 1, 2009, appellant received wages
from part-time employment in the amount of $9,028.00. As previously noted, a claimant is not
4

Docket No. 14-0165 (issued September 25, 2014).

5

Supra note 1.

6

Id. at § 8102(a).

7

L.S., 59 ECAB 350, 352-53 (2008).

8

R.G., Docket No. 16-1129 (issued December 27, 2016).

9

5 U.S.C. § 8129(a).

4

entitled to receive temporary total disability benefits and actual earnings for the same time
period.10 Had proper adjustments been made to his disability compensation to reflect his parttime employment, appellant would have received $39, 982.00 for this time period. However,
appellant received compensation for this period in the amount of $43,587.65. The difference
between these two amounts, $3,605.65, is the amount of the overpayment, as properly calculated
by OWCP. Accordingly, the Board will affirm the fact and the amount of the overpayment.
Appellant contended that his wage-loss compensation payments had never returned to
that which he received before the overpayment case. However, the reduction of his payments
were based on the informal LWEC decision dated June 7, 2009 which reduced his monthly
payment from $2,538.00 to $1,904.00. That decision is not before the Board at this time.11
LEGAL PRECDENT -- ISSUE 2
An individual who is found at fault in either accepting or creating an overpayment is not
eligible for a waiver of recovery of overpayment.12 A benefits recipient will be at fault if the
individual: (1) made an incorrect statement as to a material fact which he knew or should have
known to be incorrect; (2) failed to provide information which he knew or should have known to
be material; or (3) accepted a payment which he knew or should have known to be incorrect.13
ANALYSIS -- ISSUE 2
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.14
Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payment he receives from OWCP is proper.15 Appellant was informed by
OWCP’s letter dated June 26, 2003 that FECA provided that a partially disabled employee shall
be paid compensation based on the difference between the monthly pay and employee’s wageearning capacity. Thus, appellant should have been aware that he was not entitled to receive full
wage-loss compensation during the time of his part-time employment. The fact that OWCP may
have been negligent in issuing the payments does not mitigate this finding.16
As appellant was at fault in the creation of the overpayment, he is not eligible for waiver
of recovery of the overpayment.
10

K.L., Docket No. 16-1490 (issued May 26, 2017).

11

See 20 C.F.R. §§ 501.2(c) and 501.3.

12

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433(a) and 10.434.

13

Id. at § 10.433(a).

14

Id.

15

K.M., Docket No. 16-0802 (issued November 23, 2016).

16

Id.

5

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $3,605.65 because he received compensation for the period
August 9, 2007 through May 9, 2009 at the same time he received earnings from other
employment. OWCP also properly determined that appellant was at fault in creating the
overpayment, thereby precluding waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.17
Issued: August 21, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

Although the Board recognizes that the full amount of the overpayment has been repaid, upon return of the case
record, OWCP shall verify that only the amount of the overpayment, i.e., $3,605.65, was recovered from appellant’s
continuing compensation payments.

6

